Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 11 have been considered, but are moot in light of the new grounds of rejection set forth below. 
Drawing objections set forth on 9/7/2021 have been withdrawn due to the newly added drawing filed on 12/7/2021. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Franz (U.S 2018/0018001 A1). 
In regards to Claim 1, Franz discloses a cooling system interface for an array of memory modules in an information handling system, each memory module (Fig.1, #102) comprising a plurality of components (Fig.1, #102 is a DIMM module which includes a plurality of components), the cooling system interface comprising: a plurality of thermal interface material (TIM) blankets (Fig.1-2, #120/220) each TIM blanket configured for positioning on a memory module in the array of memory modules (Fig.1), wherein each TIM blanket comprises a thickness and pliability for conformal contact comprising contact with a surface of each component in the set of components on the memory module (Fig.1, and paragraph [0017 & 0042], which discloses the TIM is conformal for contact each component on the DIMM module #102) 
In regards to Claim 2, Franz discloses the cooling system interface of claim 1, wherein the conformal contact comprises the thermal interface material conforming to a shape of each component on the memory module (Paragraphs [0019 and 0042], which discloses conformal contact with the TIM and each component on module #102).
In regards to Claim 4, Franz discloses the cooling system interface of claim 1, wherein one or more conduction fins of the plurality of conduction fins are formed with a rigidity to cause the conformal contact between a TIM blanket of the plurality of TIM blankets and all components on a single memory module (Fig.1-4, #102 is contacted by the TIM on both sides and contacting all the components on the single memory module #102 via fins #108-2). 
In regards to Claim 5, Franz discloses the cooling system interface of claim 1, wherein: one or more conduction fins of the plurality of conduction fins are formed with a thickness to cause the conformal contact between a first TIM blanket and a first plurality of components on one side of a first memory . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S 2018/0018001 A1) in view of White (U.S 2020/0288049 A1). 
In regards to Claim 3, Franz discloses the cooling system interface of claim 2.
Franz does disclose a conformal contact with the TIM and DIMM module (paragraph [0017 and 0042]).
a circuit board, wherein each conduction fin has a rigidity and thickness to cause the contact between the thermal interface material and the circuit board.
However, White discloses: The conformal contact comprises contact between the thermal interface material and a circuit board, wherein each conduction fin has a rigidity and thickness to cause the contact between the thermal interface material and the circuit board (Fig.3, and paragraphs [0012-0013], disclose a TIM to have conformal contact with a component and circuit board when pressure is applied to the TIM, as such the office notes that with the combination of Franz in view of White, the conformal TIM placed between the rigid conductive fins (as taught by Franz) would be able to conform and contact the PCB as well as the component disposed on said PCB (as taught by White) to increase the efficiency of the TIM). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the conformal TIM placed between the rigid conductive fins (as taught by Franz) to conform and contact the PCB as well as the component disposed on said PCB (as taught by White) to increase the efficiency of the TIM. By allowing the TIM to conform and contact both the PCB and components, would minimize the stress that arises when using a single or constant height pad and furthermore, allow more surface area to contact the heat generating component for better heat dissipation (White, Paragraph [0013] and Franz Paragraph [0042]). 
Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S 2018/0018001 A1) in view of Xia (U.S 2007/0107871 A1). 
In regards to Claim 6, Franz discloses a system level cooling system interface for an array of memory modules in an information handling system, each memory module (Fig.1, #102) comprising a plurality of components (Fig.1, #102 is a DIMM module which includes a plurality of components), the system level cooling system comprising: a plurality of thermal interface material (TIM) blankets (Fig.1-2, #120/220) each TIM blanket configured for positioning on a memory module (Fig.1, #102) in the array of memory modules (Fig.1), wherein each TIM blanket comprises a thickness and pliability for conformal contact comprising contact with a surface of each component in the set of components on the memory module (Fig.1, and paragraph [0017 & 0042], which discloses the TIM is conformal for contact each 
Franz fails to disclose: A plurality of convection fins coupled to the top surface.
However, Xia discloses: A plurality of convection fins (Fig.2, #307 in conjunction with #302) coupled to the too surface (Fig.2, top surface of #10, as such the office notes that with the combination of Franz in view of Xia, the top surface of the heatsink (as taught by Franz) would be modified to include a plurality of convection fins as taught by Xia) to help dissipate the heal generated by the plurality of memory modules).
Therefore, if would have been obvious to one of ordinary skill in the art at the time the application was fled to have modified the top surface of the heatsink (as taught by Franz) to include a plurality of convection fins (as taught by Xia) to help dissipate the heat generated by the plurality of memory modules. By including a plurality of convection fins on the top surface, would increase the heat dissipation surface area, thus yielding better heat dissipation (Paragraph [0020]).
Claim 7, Franz in view of Xia disclose the system level cooling system of claim 6, wherein the conformal contact comprises the thermal interface material conforming to a shape of each component on the memory module (Franz, Paragraphs [0019 and 0042], which discloses conformal contact with the TIM and each component on module #102).
In regards to Claim 9, Franz in view of Xia disclose the system level cooling system of claim 6, wherein one or more conduction fins of the plurality of conduction fins are formed with a rigidity to cause the conformal contact between a TIM blanket of the plurality of TIM blankets and the plurality of components on one side of a single memory module (Fig.1-4, #102 is contacted by the TIM one side and contacting all the components on the single memory module #102 via fins #108-2). 
In regards to Claim 10, Franz in view of Xia disclose the system level cooling system of claim 9, wherein: one or more conduction fins of the plurality of conduction fins are formed with a thickness to cause the conformal contact between a first TIM blanket and a first plurality of components on one side of a first memory module and cause the conformal contact between a second TIM blanket and a second plurality of components on one side of a second memory module adjacent to the first memory module (Franz, Fig.1, #108-2 causes a conformal contact between a first TIM #120/220 to contact a plurality of first components on side of #102 and causes the conformal contact between a second TIM #120/220 to contact a second plurality of components disposed on a side of a second memory module #102). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S 2018/0018001 A1) in view of Xia (U.S 2007/0107871 A1), and further, in view of White (U.S 2020/0288049 A1). 
In regards to Claim 8, Franz discloses the system level cooling system of claim 6.
Franz does disclose a conformal contact with the TIM and DIMM module (paragraph [0017 and 0042]).
Franz fails to explicitly disclose: The conformal contact comprises contact between the thermal interface material and a circuit board, wherein each conduction fin has a rigidity and thickness to cause the contact between the thermal interface material and the circuit board.
a circuit board, wherein each conduction fin has a rigidity and thickness to cause the contact between the thermal interface material and the circuit board (Fig.3, and paragraphs [0012-0013], disclose a TIM to have conformal contact with a component and circuit board when pressure is applied to the TIM, as such the office notes that with the combination of Franz in view of White, the conformal TIM placed between the rigid conductive fins (as taught by Franz) would be able to conform and contact the PCB as well as the component disposed on said PCB (as taught by White) to increase the efficiency of the TIM). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the conformal TIM placed between the rigid conductive fins (as taught by Franz) to conform and contact the PCB as well as the component disposed on said PCB (as taught by White) to increase the efficiency of the TIM. By allowing the TIM to conform and contact both the PCB and components, would minimize the stress that arises when using a single or constant height pad and furthermore, allow more surface area to contact the heat generating component for better heat dissipation (White, Paragraph [0013]). 
Claims 11-12, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S 2018/0018001 A1) in view of Xia (U.S 2007/0107871 A1) and Campbell (U.S 2008/0084668 A1).
In regards to Claim 11, Franz discloses a an information handling system, comprising a memory subsystem comprising an array of memory modules, each memory module (Fig.1, #102) comprising a plurality of components on each side (Fig.1, #102 is a DIMM module which includes a plurality of components on both sides), a cooling system comprising: a plurality of thermal interface material (TIM) blankets (Fig.1-2, #120/220) each TIM blanket configured for positioning on a memory module (Fig.1, #102) in the array of memory modules (Fig.1), wherein each TIM blanket comprises a thickness and pliability for conformal contact comprising contact with a surface of each component in the set of components on the memory module (Fig.1, and paragraph [0017 & 0042], which discloses the TIM is conformal for contact each component on the DIMM module #102) and for filling in a space between adjacent components on the memory module (Fig.1, #102 is conformable to the shape of the DIMM 
Franz fails to disclose: A plurality of convection fins coupled to the top surface and a processor subsystem. 
However, Xia discloses: A plurality of convection fins (Fig.2, #307 in conjunction with #302) coupled to the too surface (Fig.2, top surface of #10, as such the office notes that with the combination of Franz in view of Xia, the top surface of the heatsink (as taught by Franz) would be modified to include a plurality of convection fins as taught by Xia) to help dissipate the heal generated by the plurality of memory modules).
Therefore, if would have been obvious to one of ordinary skill in the art at the time the application was fled to have modified the top surface of the heatsink (as taught by Franz) to include a plurality of convection fins (as taught by Xia) to help dissipate the heat generated by the plurality of memory modules. By including a plurality of convection fins on the top surface, would increase the heat dissipation surface area, thus yielding better heat dissipation (Paragraph [0020]).
Furthermore, Franz in view of Xia fail to explicitly disclose: A processor subsystem.

Therefore, if would have been obvious to one of ordinary skill in the art at the time the application was fled to have modified the information handling system including a plurality of memory modules (as taught by Franz) would be modified to include a processor subsystem (as taught by Campbell) to allow data within said modules to be retrieved and processed. By including a processor subsystem within the IHS, would allow users to retrieve and/or process data stored within each memory module. 
In regards to Claim 12, Franz in view of Xia and Campbell disclose the information handling system of claim 11, wherein the conformal contact comprises the thermal interface material conforming to a shape of each component on the memory module (Franz, Paragraphs [0019 and 0042], which discloses conformal contact with the TIM and each component on module #102).
In regards to Claim 14, Franz in view of Xia and Campbell disclose the information handling system of claim 11, wherein one or more conduction fins of the plurality of conduction fins are formed with a rigidity to cause the conformal contact between a TIM blanket of the plurality of TIM blankets and the plurality of components on one side of a single memory module (Franz, Fig.1-4, #102 is contacted by the TIM on one side and contacting all the components on the single memory module #102 via fins #108-2). 
In regards to Claim 15, Franz in view of Xia and Campbell disclose the information handling system of claim 11, wherein: one or more conduction fins of the plurality of conduction fins are formed with a thickness to cause the conformal contact between a first TIM blanket and a first plurality of components on one side of a first memory module and cause the conformal contact between a second TIM blanket and a second plurality of components on one side of a second memory module adjacent to the first memory module (Franz, Fig.1, #108-2 causes a conformal contact between a first TIM #120/220 to contact a plurality of first components on side of #102 and causes the conformal contact between a second TIM #120/220 to contact a second plurality of components disposed on a side of a second memory module #102). 
Claim 19, Franz in view of Xia and Campbell disclose the information handling system of claim 11, wherein each TIM blanket is configured for individual remove from a memory module (Franz, Fig.1 and paragraph [0017 and 0024], which discloses the TIM #220 can be easily removed from a memory module #102).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S 2018/0018001 A1) in view of Xia (U.S 2007/0107871 A1), Campbell (U.S 2008/0084668 A1), and further, in view of White (U.S 2020/0288049 A1). 
In regards to Claim 13, Franz in view of Xia and Campbell discloses the information handling system of claim 11.
Franz does disclose a conformal contact with the TIM and DIMM module (paragraph [0017 and 0042]).
Franz fails to explicitly disclose: The conformal contact comprises contact between the thermal interface material and a circuit board, wherein each conduction fin has a rigidity and thickness to cause the contact between the thermal interface material and the circuit board.
However, White discloses: The conformal contact comprises contact between the thermal interface material and a circuit board, wherein each conduction fin has a rigidity and thickness to cause the contact between the thermal interface material and the circuit board (Fig.3, and paragraphs [0012-0013], disclose a TIM to have conformal contact with a component and circuit board when pressure is applied to the TIM, as such the office notes that with the combination of Franz in view of White, the conformal TIM placed between the rigid conductive fins (as taught by Franz) would be able to conform and contact the PCB as well as the component disposed on said PCB (as taught by White) to increase the efficiency of the TIM). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the conformal TIM placed between the rigid conductive fins (as taught by Franz) to conform and contact the PCB as well as the component disposed on said PCB (as taught by White) to increase the efficiency of the TIM. By allowing the TIM to conform and contact both the PCB and components, would minimize the stress that arises when using a single or constant height . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835